-A^-USL-ll,^!^
 Cqu&T Of CgifriiMftL A-PPpaL5 ftf TexAs,
  T?ft. fiox i23o87 Wxtol 3TATiotJ
  AosTJKl , TX                                                    RECEIVED IN
                                                            COORTOFCRIfWINAL APPEALS
                       ^ll
                                                                   -fflFzrm

                                                                 AbelAcosta,Clerk
Ifc: "TgrAL. (m*rr Kin. ^ n - cie- sg^n
       fWT OF £gTMnJ/U AP(^Al3              Pfrft ~ O 13Q - (5



SiSA£ Abel Acostq^ .        _ Z                 . •'
            NIV-A/ame. ts QscAa QMtotT^-3ti+ms<on(o\ L w(jll


t?fcfiiAigf)tiaGf mv CAse.                                        ;             _^__
               FoR -THE ffrASaki ~^t XT v^a* Vfrgsep PkA(l£ tkj
.OaiOstt TifoM Gfa-ggA Fast ij^ytt To PbLaiusKv/ umtt fof paopeffi/.,
TilAM KyoU Tog fogg "TtME AiO£ "Effogls Artb \J0(AfL Respr^&e
geflAEiymQ Ttte MATTCB. \JouLE> <F^ -HlfliULy App&^TATefl.


                                                            Sx^qh^
                                                                 <u—


                                                                 cA.e   j^£Da